Hill, C. J.
A new trial will not be granted because of alleged newly discovered testimony where one of the attorneys of record for the movant fails to submit an affidavit showing his ignorance of such testimony at the time of the trial, and no reason is given for such failure, and where the affidavit of the alleged newly discovered witness himself is not produced, nor his absence accounted for, and where the alleged newly discovered evidence is substantially cumulative in character, and would not tend to produce a different result on a second trial.

Judgment affirmed.